STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


In re K.R.                                                                              FILED
                                                                                      April 6, 2020
No. 19-0647 (Kanawha County 18-JA-335)                                             EDYTHE NASH GAISER, CLERK
                                                                                   SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA




                               MEMORANDUM DECISION



         Petitioner Mother T.R., by counsel Rebecca Stollar Johnson, appeals the Circuit Court of
Kanawha County’s June 13, 2019, order terminating her parental rights to K.R. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Brandolyn N. Felton-Ernest,
filed a response in support of the circuit court’s order. The guardian ad litem, Matthew Smith, filed
a response on behalf of the child in support of the circuit court’s order. On appeal, petitioner argues
that the circuit court erred in finding that she had not successfully completed her improvement
period and terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In June of 2018, the DHHR filed an abuse and neglect petition against petitioner after she
gave birth to a drug-exposed child, K.R. The DHHR alleged that the child’s umbilical cord tested
positive for cocaine, nicotine, and alcohol. Likewise, the DHHR alleged that petitioner tested
positive for cocaine, marijuana, and alcohol and admitted to abusing alcohol and cocaine prior to
the child’s birth. Thereafter, petitioner waived her preliminary hearing.

       The circuit court held an adjudicatory hearing and adjudicated petitioner as an abusing
parent upon her stipulation of substance abuse in August of 2018. Petitioner moved for a post-
adjudicatory improvement period, and the circuit court granted the motion. The circuit court


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
ordered that petitioner participate in adult life skills classes, parenting classes, random drug testing,
and supervised visitations, as well as attain full-time employment. In November of 2018, the circuit
court held a review hearing, found that petitioner had substantially complied with her improvement
period, and ordered that services continue. Petitioner’s supervised visitations were graduated to
unsupervised.

         In February of 2019, the circuit court held a review hearing, during which the DHHR
presented the testimony of Corporal Wesley Daniels of the Charleston Police Department who
testified that he responded to a call at petitioner’s home where he found her severely intoxicated.
He learned that petitioner was supposed to be exercising unsupervised visitation with the child,
but her fiancé had left the home to return the child to the DHHR before he arrived. A DHHR
worker testified that petitioner had missed eight drug screens. As a result, the circuit court ordered
that petitioner’s visitations with the child be supervised.

          Upon the expiration of petitioner’s post-adjudicatory improvement period, the circuit court
held a dispositional hearing in April of 2019. Petitioner failed to appear, but counsel represented
her and moved to continue the hearing citing petitioner’s medical emergency. The circuit court
denied the motion, but stated that petitioner could move the circuit court to “reconsider” the
outcome if she provided proof of her medical emergency. A DHHR worker testified that petitioner
had not complied with random drug screening since the hearing in February of 2019. Another
DHHR worker testified that she supplied petitioner with multiple applications for rehabilitative
facilities to treat her drug and alcohol addictions, but petitioner had not applied to any programs.
The circuit court found that there was no reasonable likelihood that the conditions of abuse and
neglect could be substantially corrected in the near future and that it was in the best interest of the
child to terminate petitioner’s parental rights because petitioner failed to address her substance
abuse issues.

       The circuit court held a final dispositional hearing in May of 2019, after petitioner’s
counsel was able to show proof of petitioner’s prior medical emergency. Petitioner testified that
she was in the emergency room during the previous dispositional hearing and missed drug screens
because she was participating in a twenty-eight-day substance abuse treatment program. After her
testimony, the circuit court ordered that petitioner be immediately drug tested. Petitioner submitted
a sample, which tested positive for methamphetamine, amphetamine, and fentanyl, and then left
the courthouse. Upon receipt of the test results, the circuit court upheld its previous findings from
the April of 2019 dispositional hearing and terminated petitioner’s parental rights by order entered
on June 13, 2019. It is from this dispositional order that petitioner appeals. 2

        The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether such


        2
      The parental rights of the unknown father were also terminated below. According to the
DHHR, the permanency plan for K.R. is adoption by her foster family.
                                                   2
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in finding that she did not
successfully complete her improvement period. Petitioner contends that she participated in the
DHHR’s services, such as her adult life skills and parenting classes, and completed a twenty-eight-
day rehabilitation program. Also, petitioner argues that she attained full-time employment and did
so well that her supervised visitations were graduated to unsupervised. We disagree, and note that,
on appeal, petitioner cannot establish that the circuit court’s findings necessary for termination
were in error.

               At the conclusion of the improvement period, the court shall review the
       performance of the parents in attempting to attain the goals of the improvement
       period and shall, in the court’s discretion, determine whether the conditions of the
       improvement period have been satisfied and whether sufficient improvement has
       been made in the context of all the circumstances of the case to justify the return of
       the child.

Syl. Pt. 6, In Interest of Carlita B., 185 W. Va. 613, 408 S.E.2d 365 (1991). Here, petitioner was
ordered to regularly submit to drug screens but failed to do so after the February of 2019 review
hearing. As a result of the missed drug screens, petitioner also missed supervised visits with the
child. “We have previously pointed out that the level of interest demonstrated by a parent in
visiting his or her children while they are out of the parent’s custody is a significant factor in
determining the parent’s potential to improve sufficiently and achieve minimum standards to
parent the child.” In re Katie S., 198 W. Va. 79, 90 n.14, 479 S.E.2d 589, 600 n.14 (1996) (citations
omitted). While it is true that petitioner completed a twenty-eight-day rehabilitation program and
obtained employment, the record indicates that her drug and alcohol addiction persisted as she
tested positive for drugs at the final dispositional hearing. To the extent petitioner argues that she
substantially complied with certain aspects of her improvement period, we have held that “[i]n
making the final disposition in a child abuse and neglect proceeding, the level of a parent’s
compliance with the terms and conditions of an improvement period is just one factor to be
considered. The controlling standard that governs any dispositional decision remains the best
interests of the child.” Syl. Pt. 4, In re B.H., 233 W. Va. 57, 754 S.E.2d 743 (2014). Further,
petitioner violated the DHHR’s rules for visitation when she was found severely intoxicated by
the police when the child was supposed to be in her unsupervised care. Based upon the evidence
in the record, we find no abuse of discretion in the circuit court’s finding that petitioner failed to
successfully complete her post-adjudicatory improvement period.



                                                  3
        Petitioner also argues that the circuit court erred in terminating her parental rights by
finding that there was no reasonable likelihood that she could substantially correct the conditions
of abuse and neglect in the near future. Petitioner contends that she could have “continued to work
on her issues, [and] rectified the problems,” had she been given a less-restrictive disposition by
the circuit court. We disagree.

       West Virginia Code § 49-4-604(b)(6) permits a circuit court to terminate parental rights
upon findings that “there is no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected in the near future” and that termination is necessary for the welfare of the
children. Further, pursuant to West Virginia Code § 49-4-604(c)(3), a situation in which there is
no reasonable likelihood that the conditions of abuse and neglect can be substantially corrected
includes one in which “[t]he abusing parent . . . [has] not responded to or followed through with a
reasonable family case plan or other rehabilitative efforts . . . designed to reduce or prevent the
abuse or neglect of the child.”

         The above-mentioned evidence also supports the circuit court’s finding that there was no
reasonable likelihood that petitioner could substantially correct the conditions of abuse and
neglect, given her continuing addiction and noncompliance during the proceedings. Additionally,
the record shows that the child’s welfare required termination of petitioner’s parental rights
because her admitted substance abuse prevented her from properly supervising the child, as
evidenced by her encounter with the police during an unsupervised visit. “‘In a contest involving
the custody of an infant the welfare of the child is the polar star by which the discretion of the
court will be guided.’ Syl. Pt. 2, State ex rel. Lipscomb v. Joplin, 131 W.Va. 302, 47 S.E.2d 221
(1948).” Syl. Pt. 3, In re S.W., 233 W. Va. 91, 755 S.E.2d 8 (2014). As such, the record supports
the findings that there was no reasonable likelihood that the conditions of abuse and neglect could
be corrected in the near future and that termination was necessary for the child’s welfare given
petitioner’s failure to comply with the family case plan.

        To the extent petitioner claims that she should have been granted a less-restrictive
disposition because she may eventually be able to correct the conditions of abuse and neglect, we
note that “[c]ourts are not required to exhaust every speculative possibility of parental
improvement . . . where it appears that the welfare of the child will be seriously threatened.” Cecil
T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4, in part (citation omitted). Moreover,

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(c)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Because the circuit court properly
found that there was no reasonable likelihood that the conditions of abuse and neglect could be
corrected in the near future, a less-restrictive disposition was not warranted.



                                                  4
       For the foregoing reasons, we find no error in the decision of the circuit court, and its June
13, 2019, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: April 6, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 5